Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-07-15 has been entered.  Claims 1-6, 8-14, and 16-17 remain pending in the application.  Applicant’s amendments to the specification and claims overcome most of the objections previously set forth in the Non-Final Office Action mailed on 2021-04-16.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner provides the following suggestion:  “ELECTRONIC APPARATUS, METHOD AND SYSTEM FOR PROVIDING CONTRIBUTION INFORMATION ABOUT ARTIFICIAL INTELLIGENCE GENERATED CONTENT, AND COMPUTER READABLE MEDIUM”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “control the display to display the information indicating the degree to which the plurality of learning objects contributes and the artificial intelligence model to generation of the content in hierarchy structure”.  The grammar of this sentence is unclear in the phrase “contributes and the artificial intelligence model to generation”, as “contributes to” is split by the intervening phrase “and the artificial intelligence model” which seems to add no new information to the claim.  Based on a reading of the Specification (in which only “learning objects” and not “models” are related to “hierarchy structure”), and the analogous Claim 9, Examiner is interpreting the limitation as “control the display to display the information indicating the degree to which the plurality of learning objects contributes to generation of the content in hierarchy structure”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, in view of YouTube Screenshot 1 (https://www.youtube.com/watch?v=LSHZ_b05W7o, provided via Wayback Machine screenshot as of 2018-01-01; hereinafter YouTube1).
As per Claim 17, YouTube1 teaches a system for providing content information, the system comprising: an electronic apparatus comprising at least one processor configured to generate metadata for the content based on working of each of one or more artificial intelligence models works to generate the content, and to transmit the metadata; and a terminal apparatus comprising at least one processor configured to display, on a display, information indicating a degree to which one or more artificial intelligence models contribute to generation of the content based on the metadata transmitted from the electronic apparatus. (YouTube content is uploaded to the server, which is an electronic apparatus comprising at least one processor, and which is configured to generate metadata by providing a prompt the uploader, who provides the metadata in the form of a description.  In the case of YouTube1, this metadata includes information about an artificial intelligence models that generated the content (“FlowMachines”).  The server is also configured to transmit the data over the internet, to a terminal apparatus.  The Screenshot YouTube1, discloses the display of a PC, which comprises at least one processor.  The display shows the following information:  “Scientists at SONY CSL Research Lab have created the first-ever entire songs composed by Artificial Intelligence: "Daddy's Car" and "Mister Shadow". The researchers have developed FlowMachines, a system that learns music styles from a huge database of songs. Exploiting unique combinations of style transfer, optimization and interaction techniques, FlowMachines composes novel songs in many styles. "Daddy's Car" is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics.”  Here, YouTube1 displays the metadata, which indicates a degree to which an AI (i.e., it contributed the music, but not the lyrics, which were done by human Benoît Carré.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube Screenshot 1 (https://www.youtube.com/watch?v=LSHZ_b05W7o, provided via Wayback Machine screenshot as of 2018-01-01; hereinafter YouTube1) in view of Sklarz et. al. (US 2002/0087389 A1; hereinafter Sklarz), Haines et. al. (US 2014/0026002 A1; hereinafter Haines), and Lindvall (“Calculating the credits behind songwriting”)
As per Claim 1, YouTube1 teaches an electronic apparatus comprising: a display; a storage storing a content and metadata for the content therein; and a processor configured to control the display to display information indicating a degree to which an artificial intelligence model contributes to a generation of the content based on the metadata, the artificial intelligence model being learned from a plurality of learning objects (YouTube is delivered via an electronic apparatus comprising a display, storage for storing a content (i.e., a video), and metadata for the content (i.e., the description).  The Screenshot YouTube1, discloses the display, which displays the following information:  “Scientists at SONY CSL Research Lab have created the first-ever entire songs composed by Artificial Intelligence: "Daddy's Car" and "Mister Shadow". The researchers have developed FlowMachines, a system that learns music styles from a huge database of songs. Exploiting unique combinations of style transfer, optimization and interaction techniques, FlowMachines composes novel songs in many styles. "Daddy's Car" is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics.”  Here, YouTube1 displays the metadata, which indicates a degree to which an AI model contributes to the generation of the content (i.e., it contributed the music, but not the lyrics, which were done by human Benoît Carré).  The artificial intelligence model being learned from a plurality of learning objects (“learns music styles from a huge database of songs”)).
However, YouTube1 does not teach wherein the processor is further configured to: control the display to display the information indicating the degree to which the plurality of learning objects contributes to generation of the content in hierarchy structure.
Sklarz teaches wherein the processor is further configured to: control the display to display the information indicating the degree to which the plurality of learning objects contributes to generation of the content (Sklarz, Para [0248], discloses using a basic AI algorithm (regression) as part of a calculation to estimate home value (i.e., AI generated content):  “The VYH appraisal engine generates an appraisal (i.e., a sales price prediction or valuation) using output from the trend engine, output from the comparable market analysis engine, or a combination of outputs from those engines. To generate an appraisal, a user completes and submits query pages similar to the ones generated by the trend engine, and selects a geographic area within a user-selectable radius or rectilinear distance from the subject property. Optionally, additional proximity parameters can be used to restrict the property data submitted to the appraisal engine. The appraisal engine incorporates the information provided by the user in the sales price prediction algorithms to calculate an appraisal tailored to the subject property or to a specific market segment. For instance, increasing the weighting of "proximity to grade schools" would boost sales prices for properties targeting buyers with grade school age children. Proximity to recreational, professional, and other facilities affects weightings (coefficients) in the regression analysis and similar modeling techniques used to calculate a predicted sales price.”  Here, Sklarz discloses that comparable market analysis is part of the AI algorithm to estimate the home value.  Sklarz, Para [0248], discloses displaying information on the comparable properties (i.e., the learning objects):  “FIG. 24 shows a predicted sales price, or appraisal, generated by the comparable market analysis engine together with statistical information that analyze a subject property selected by a user with the properties selected by the user as input into the comparable market analysis engine.”  Sklarz, Fig. 24, clearly shows that information about the learning objects is displayed.  Sklarz, Fig. 24, discloses displaying information indicating the degree of contribution of the plurality of learning objects.  In the “Property Attribute Comparison Table in Percent”, first column, one can see that “Properties with greater Price” contributed 72.89 percent to the generated content, and “Properties with lesser Price” contributed 27.11 percent to the generated content.  For a clearer explanation, Sklarz Fig. 24 is provided below)

    PNG
    media_image1.png
    666
    1097
    media_image1.png
    Greyscale

YouTube1 and Sklarz are analogous art because they are both in the field of endeavor of software application development, and specifically applications comprising user interfaces that deliver content, as per Sklarz [0016]:  “The user interface provides display of information outputs and decision tool outputs, entry of queries, and navigation within the VYH service. The preferred embodiment uses a Web browser as the user interface. The Web browser communicates with one or more servers that host the Value Your Home server software.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine YouTube1’s display of the AI model name and single learning object name, with Sklarz’s display of information on the plurality of learning objects used by the AI model. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a user interface showing more details about content in which the user would be interested, in order to allow the user to make subsequent decisions on that data. 
However, the combination of YouTube1 and Sklarz thus far fails to teach display in a hierarchy structure.
Haines teaches display in a hierarchy structure. (Haines, Para [0104], discloses “By switching to a tree view via button 610, a user may display a graph of the parent-child relationships”. Haines, Figure 6B, shows the layout of the tree view, which is a type of hierarchy structure.  Examiner’s Note: In the instant specification [99]-[102] and Figure 5, Applicant appears to be disclosing a tree view, with cascading parent-child relationships.  From [102]:  “For example, "Jones" is connected to "Jane" and "Gogh", which are the learning objects, and "Jane" is again connected to "Kim Hong Do" and "Rembrandt", which are the learning objects.”)
Sklarz and Haines are analogous art because they are both in the field of endeavor of user interfaces of electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sklarz’s display of grouped data (i.e., properties with greater price) with Haines’ hierarchy view, which would result in the user having the ability to expand the view and see the constituent components of the grouped data of Sklarz. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide more 
However, the combination of YouTube1, Sklar, and Haines thus far fails to teach wherein the information comprises a quantitative information to which the artificial intelligence model contributes to generation of the content
Lindvall teaches wherein the information comprises a quantitative information to which the [artificial intelligence model] artist contributes to generation of the content (YouTube1, as shown above, discloses artificial intelligence model contributes to generation of the content. Lindvall, Pages 1-2, discloses “These types of cases crop up every now and then, as ex-band members realise that their old pals have ended up with a nice little pension earner - the publishing royalties - while they themselves are left trying to get onto Celebrity Big Brother to kick-start another career. But as Ki and Owen discovered, proving what you did or didn't contribute - and what it was worth - can be quite tricky. I sometimes get asked by songwriters what percentage they should ask for when they collaborate with other writers and artists. Some writers that write the so called "toplines" (vocal melody and lyrics) feel that they should get more than 50%, claiming that that's pretty much the whole song and the rest is production and arrangement… Then there's the issue of what constitutes composition and what is arrangement and production. In the Procol Harum case, the initial ruling was that organist Matthew Fisher's organ theme in Whiter Shade of Pale was part of the composition and he was awarded 40% of the royalties on the 1967 hit.”  Here, Lindvall discloses quantitative information  (“feel that they should get more than 50%”, and “he was awarded 40%”) to which the artist contributes to generation of the content (“proving what you did or didn't contribute”), wherein contribution may be different parts of the content such as lyrics and music, as disclosed by Lindvall in Page 2:  “To avoid these kinds of disagreements, many frontmen of bands choose to give their fellow members a share. Chris Martin splits the publishing between all the band members, even though he writes the songs. Bono claims the lyric credits but splits the music credits equally between himself and the band members. Then again, the Stereophonics' Kelly Jones keeps it all for himself.”)
YouTube1 and Lindvall are analogous art because they are both in the field of endeavor media consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine YouTube1’s display of the AI model artist name, with Lindvall’s quantitative contribution of an artist. The modification would have been obvious because one of ordinary skill in the art would be motivated to fairly distribute royalties to avoid costly court battles. (Lindvall Page 1 recites “These types of cases crop up every now and then, as ex-band members realise that their old pals have ended up with a nice little pension earner - the publishing royalties - while they themselves are left trying to get onto Celebrity Big Brother to kick-start another career. But as Ki and Owen discovered, proving what you did or didn't contribute - and what it was worth - can be quite tricky.”)

As per Claim 2, the combination of YouTube1, Sklarz, Haines, and Lindvall teaches the electronic apparatus as claimed in claim 1.  YouTube1 teaches wherein the metadata includes information on at least one of: a name of the artificial intelligence model used to generate the (YouTube1 discloses the metadata displaying the name of the AI model (“FlowMachines”), a learning object used (“The Beatles”), the degree to which the AI model contributes (music, but not lyrics), and work content that the AI performs (“Exploiting unique combinations of style transfer, optimization and interaction techniques”)).

As per Claim 5, the combination of YouTube1, Sklarz, Haines, and Lindvall teaches the electronic apparatus as claimed in claim 1.  YouTube1 teaches wherein the processor is configured to control the display to display information on a learning object used in learning of the artificial intelligence model based on the metadata. (YouTube1 displays information on Beatles music (i.e., a learning object):  “’Daddy's Car’ is composed in the style of The Beatles”).

As per Claim 6, the combination of YouTube1, Sklarz, Haines, and Lindvall teaches the electronic apparatus as claimed in claim 5.  Sklarz teaches wherein the processor is configured to control the display to display information on the learning objects having different characteristics based on the metadata corresponding to learning objects having different characteristics being used in the learning of the artificial intelligence model.  (Sklarz, Para [0248], discloses using a basic AI algorithm (regression) as part of a calculation to estimate home value (i.e., AI generated content):  “The VYH appraisal engine generates an appraisal (i.e., a sales price prediction or valuation) using output from the trend engine, output from the comparable market analysis engine, or a combination of outputs from those engines. To generate an appraisal, a user completes and submits query pages similar to the ones generated by the trend engine, and selects a geographic area within a user-selectable radius or rectilinear distance from the subject property. Optionally, additional proximity parameters can be used to restrict the property data submitted to the appraisal engine. The appraisal engine incorporates the information provided by the user in the sales price prediction algorithms to calculate an appraisal tailored to the subject property or to a specific market segment. For instance, increasing the weighting of "proximity to grade schools" would boost sales prices for properties targeting buyers with grade school age children. Proximity to recreational, professional, and other facilities affects weightings (coefficients) in the regression analysis and similar modeling techniques used to calculate a predicted sales price.”  Here, Sklarz discloses that comparable market analysis is part of the AI algorithm to estimate the home value, and thus discloses learning of the artificial intelligence model.  Sklarz, Para [0248], discloses displaying information on the learning objects (comparable properties) with different characteristics (Beds, Baths, etc):  “FIG. 24 shows a predicted sales price, or appraisal, generated by the comparable market analysis engine together with statistical information that analyze a subject property selected by a user with the properties selected by the user as input into the comparable market analysis engine.”  Sklarz, Fig. 24, clearly shows that information about the learning objects (properties) is displayed.  A column of the display is based on metadata about the learning objects (“price”).  For a clearer explanation, Sklarz Fig. 24 is provided below)

    PNG
    media_image2.png
    667
    938
    media_image2.png
    Greyscale


As per Claim 8, the combination of YouTube1, Sklarz, Haines, and Lindvall teaches the electronic apparatus as claimed in claim 2. YouTube1 teaches wherein the processor is configure to control the display to display the information on the work content that the artificial intelligence model performs to generate the content based on the metadata corresponding to a plurality of works being required to generate the content. (YouTube1 displays information on the work content that the AI model performs: “Exploiting unique combinations of style transfer, optimization and interaction techniques”, which is based on a plurality of works being used to generate the content:  “’Daddy's Car’ is composed in the style of The Beatles”, wherein the Beatles catalog comprises a plurality of works.)

As per Claim 9, Claim 9 is a method claim corresponding to electronic apparatus Claim 1.  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a method claim corresponding to electronic apparatus Claim 2.  Claim 10 is rejected for the same reasons as Claim 2.

As per Claim 13, Claim 13 is a method claim corresponding to electronic apparatus Claim 5.  Claim 13 is rejected for the same reasons as Claim 5.

As per Claim 14, Claim 14 is a method claim corresponding to electronic apparatus Claim 6.  Claim 14 is rejected for the same reasons as Claim 6.

As per Claim 16, Claim 16 is a method claim corresponding to electronic apparatus Claim 8.  Claim 16 is rejected for the same reasons as Claim 8.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of YouTube1, Sklarz, Haines, and Lindvall in view of Berman (“The First Track of the First Album Composed and Produced by AI”; hereinafter Berman)
As per Claim 3, the combination of YouTube1, Sklarz, Haines, and Lindvall teaches the electronic apparatus as claimed in claim 2.  YouTube1 teaches wherein the processor is configured to control the display to display information indicating the degree to which each (YouTube1 indicates the degree to which each artificial AI model contributes to the generation of the content (i.e., the music but not the lyrics).  This is done to “each” AI model, which is 1 AI model.  YouTube1, however, does indicate the degree to which “each” party that contributed, which comprises an AI model (FlowMachines) and a human (Benoît Carré)).
However, YouTube1 does not teach based on a plurality of artificial intelligence models being used to generate the content.
Berman teaches based on a plurality of artificial intelligence models being used to generate the content.  (Berman, Page 3, discloses “The AI app Southern is using is called Amper. It’s a web-based tool in which you set some basic parameters for the music you want, and Amper creates, or renders, it for you.”  Berman, Page 3, Caption, also discloses: “The video effects at the end are also AI-generated, by Google’s Deep Dream”.  Here, the content (a music video) is generated by a plurality of artificial intelligence models:  Amper for the music, and Deep Dream for some video effects.)
All of the elements of the claims are known in YouTube1 and Berman. The only difference is the combination of YouTube1’s display of information based on a single artificial intelligence model with Berman’s content based on a plurality of artificial intelligence models into a single device. It would have been obvious to one of ordinary skill in the art to display information based on a plurality of artificial intelligence models, since the content based on a plurality of artificial intelligence models is no way dependent on the operation of the display of content information, and the content based on a plurality of artificial intelligence models could 

As per Claim 4, the combination of YouTube1, Sklarz, Haines, Lindvall, and Berman teaches the electronic apparatus as claimed in claim 3 as shown above.  YouTube1 further teaches wherein the processor is configured to obtain the degree to which each of the [plurality of] artificial intelligence models contribute to the generation of the content based on at least one of: a work time and an amount of work of each of the plurality of artificial intelligence models for generating the content, and to update the metadata based on the obtained degree of contribution. (In YouTube, the processor is configured to prompt the uploader for the content and description (i.e., metadata).  In the screenshot of YouTube1, this includes the degree to which the AI model contributes to the generation of the content, and so the processor is configured to obtain this data.  This results in the updating of the description of the video that YouTube displays (i.e., the metadata).  The degree of contribution is based on an amount of work, i.e. parts of the music, but not the lyrics:  “’Daddy's Car’ is composed in the style of The Beatles. French composer Benoît Carré arranged and produced the songs, and wrote the lyrics.”  While numeric quantities are not given, such a portion may be considered “an amount of work”).
However, YouTube1 does not teach the degree to which each of the plurality of artificial intelligence models contribute to the generation of the content.
Berman teaches the degree to which each of the plurality of artificial intelligence models contribute to the generation of the content (Berman, Page 3, discloses “The AI app Southern is using is called Amper. It’s a web-based tool in which you set some basic parameters for the music you want, and Amper creates, or renders, it for you.”  Berman, Page 3, Caption, also discloses: “The video effects at the end are also AI-generated, by Google’s Deep Dream”.  Here, Berman teaches the degree to which Amper contributes (it contributes the music) and the degree to which Deep Dream contributes (it contributes the video effects)).  

	As per Claim 11, Claim 11 is a method claim corresponding to electronic apparatus Claim 3.  Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a method claim corresponding to electronic apparatus Claim 4.  Claim 12 is rejected for the same reasons as Claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126